Conley Byrd, Justice. This appeal is a companion case to Affiliated Food Stores Inc., et al v. Bank of Northeast Arkansas, #75-240, handed down this date. On this appeal, Appellant Bank of Northeast Arkansas contends that appellee National Surety Corporation did not file its notice of appeal in case #75-240, supra, in the time permitted by Ark. Stat. Ann. § 27-2106.1 (Repl. 1962). The appellee, on the other hand, contends that the filing of a motion for a new trial by its principals, Affiliated Food Stores Inc. and Oral W. Edwards, extended the time for it to file its notice of appeal pursuant to Ark. Stat. Ann. § 27-2106.3 through § 27-2106.6 (Supp. 1975). We agree with National Surety Corporation that, at least as to a party whose liability stands or falls upon the granting or denying of a motion for new trial, the time for filing of a notice of appeal is determined by Ark. Stat. Ann. § 27-2106.3 through § 27-2106.6. Affirmed.